Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	Almen, US 20050177051 describes a wrist-worn or arm band worn heart rate variability monitor is provided. Heart rate variability ("HRV") refers to the variability of the time interval between heartbeats and is a reflection of an individual's current health status. Over time, an individual may use the results of HRV tests to monitor either improvement or deterioration of specific health issues. Thus, one use of the HRV test is as a medical motivator. When an individual has a poor HRV result, it is an indicator that they should consult their physician and make appropriate changes where applicable to improve their health. If an individual's HRV results deviate significantly from their normal HRV, they may be motivated to consult their physician. In addition, the inventive 

Nuov, US 20150335284 describes a wearable system and methods for measuring physiological data from a device worn about a body part of a user is provided comprising a base module and sensor module. The base module comprises a display and a base computing unit. The sensor module is spatially positioned relative to the base module and over a portion of the body part for measuring one or more physiological characteristics. The base module is adjustably positioned by the user relative to the sensor module such that the sensor module maintains its positioning over the body part for sufficient contact with the body part for accurate measurements of physiological data regardless of the anthropometric size of the body part.

HSU, US 20110296622 , an active supporting device for a health bed and a method thereof is disclosed, an air spring layer is on a top surface of a mattress; the air spring layer comprises a plurality of gasbags, each of the gasbags is 
	
Flowers, US RE39881 describes an electrographic sensor unit and method for determining the position of a user selected position thereon. The electrographic sensor unit includes a layer of a conductive material having an electrical resistivity and a surface, at least three spaced apart contact points electrically interconnected with a layer of conductive material, a processor connected to the spaced apart contacts and disposed to selectively apply a signal to each of the contact points, and a probe assembly, that includes either a stylus of a flexible conductive layer spaced apart from the layer, coupled to the processor with the stylus disposed to be positioned by a user in vicinity of a user selected position on the surface of the layer, or that position being selected with a user's finger on 

Flowers, US 5877458 describes An electrographic sensor unit for use in determining the position of a selected point, which comprises: a first layer of a conductive material having an electrical resistivity and a first surface; a first set of three spaced apart contact points electrically interconnected with said first layer of conductive material; a second layer of a conductive material having an electrical resistivity and a second surface; a second set of three spaced apart contact points electrically interconnected with said second layer of conductive .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes a comfort level calculation based 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by  TAKUSHIMA AKIRA (WO 2013073372, Publication 2013-05-23)
Regarding claim 1:
TAKUSHIMA AKIRA describes an information processing apparatus (abstract) comprising: a comfort degree calculation unit that calculates a degree of comfort of a particular user on a basis of sensor data of another user (abstract, calculating the comfort levels of each location in a space on the basis of the assessment data  ,page 3, first embodiment, the block diagram of each component of the comfort calculation means of the air-conditioning control system which concernson 1st Embodiment of this invention is shown in FIG.); and an output control unit that controls such that information regarding the degree of comfort is output to a terminal of the particular user (page 3, air 
Regarding claim 19: 
TAKUSHIMA AKIRA describes an information processing method comprising: calculating a degree of comfort of a particular user on a basis of sensor data of another user (abstract, calculating the comfort levels of each location in a space on the basis of the assessment data ,page 3, first embodiment, the block diagram of each component of the comfort calculation means of the air-conditioning control system which concernson 1st Embodiment of this invention is shown in FIG.); and controlling, by a processor, such that information regarding the degree of comfort is output to a terminal of the particular user (page 3, air conditioner indoor units 22a to 22d, reception means 40, and comfort display means.The display 50 is provided..)
Regarding claim 20: 
TAKUSHIMA AKIRA describes a program (page 2, the invention relates to a computer program for carrying out the method) for causing a computer to function as an information processing apparatus comprising: a comfort degree calculation unit that calculates a degree of comfort of a particular user on a basis of sensor data of another user (abstract, calculating the comfort levels of each location in a space on the basis of the assessment data ,page 3, first embodiment, the block diagram of .); and an output control unit that controls such that information regarding the degree of comfort is output to a terminal of the particular user (page 3, air conditioner indoor units 22a to 22d, reception means 40, and comfort display means.The display 50 is provided..)
Regarding claim 2, TAKUSHIMA AKIRA further describes wherein a weight is associated with the particular user (page 2, users entering and exiting the store.The temperature in the store is air-conditioned to a predetermined temperature), and the comfort degree calculation unit calculates the degree of comfort on a basis of sensor data of the another user and the weight associated with the particular user (page 2, temperature control area for anyone).
Regarding claim 3, TAKUSHIMA AKIRA further describes the information processing apparatus further comprising a data acquisition unit that acquires position information on a sensor of the another user (page 2, from the environment), wherein the output control unit controls such that information regarding an area where the sensor of the another user is located is output to the terminal in association with the degree of comfort (page 2, degree of air conditioning control.)
Regarding claim 4, TAKUSHIMA AKIRA further describes the comfort degree calculation unit calculates a first degree of comfort of the particular user on a degree of air conditioning control.).
Regarding claim 5, TAKUSHIMA AKIRA further describes the information processing apparatus further comprising a data acquisition unit that acquires position information on a sensor of the first user and position information on a sensor of the second user, wherein the output control unit controls such that information regarding an area where the sensor of the first user is located is output to the terminal in association with the first degree of comfort, and controls such that information regarding an area where the sensor of the second user is located is output to the terminal in association with the second degree of comfort (page 2, since the degree of air conditioning control differs depending on the location where each consumer and store clerk (hereinafter referred to as “store user”) are located, there may be a temperature difference among a plurality of store users. .In general, the temperature at which the user feels uncomfortable as “hot” or “cold”, or the temperature at which the user feels comfort such as “warm” or “cool” is determined by the individual or even by the same person. It depends on the amount of clothes. As described above, the thermal sensation varies depending on each store user, and the degree of air conditioning control varies depending on the position)..
Regarding claim 6, TAKUSHIMA AKIRA further describes the information processing apparatus further comprising a data acquisition unit that acquires position information on the particular user, position information on a sensor of the first user, and position information on a sensor of the second user, wherein in a case where the position information on the particular user and the position information on the first user have a predetermined relationship, and a difference obtained by subtracting the first degree of comfort from the second degree of comfort exceeds a threshold value, the output control unit controls such that notification information that is predetermined is output to the terminal (page 2, too cold or too hot in a specific area position on display).
Regarding claim 7, TAKUSHIMA AKIRA further describes wherein the output control unit controls the threshold value according to a situation in which the particular user is placed (page 2, store clerk area).
Regarding claim 8, TAKUSHIMA AKIRA further describes wherein the output control unit updates the threshold value in a case where a behavior result of the particular user satisfies a predetermined condition (page 4, temperature is set to different mode, SET, DI comfort can be calculated).
Regarding claim 9, TAKUSHIMA AKIRA further describes wherein the output control unit updates the threshold value in a case where it is detected that the particular user has moved to an area where the sensor of the second user is located (page 7, to promote movement to a more comfortable environment for human beings in the space.)
Regarding claim 10, TAKUSHIMA AKIRA further describes wherein the output control unit sets the threshold value to a predetermined value in a case where a situation in which the particular user is placed is a first situation (page 2, too cold or too hot area).
Regarding claim 11, TAKUSHIMA AKIRA further describes wherein the first situation includes a state in which the particular user is located at a platform
of a station, a state in which the particular user is riding on a train, or a state in which a person located in a vicinity of the particular user is a predetermined person (page 2-3, store clerk with customer or other user).
Regarding claim 12, TAKUSHIMA AKIRA further describes wherein the output control unit controls the threshold value on a basis of at least one of a remaining boarding time to a destination of the particular user, a cost corresponding to a type of a train expected to be boarded by the particular user, tightness of schedule of the particular user, a product purchase history of the particular user, a person located in a vicinity of the particular user (page 2, store clerk with other users), or a posture of the particular user in a train.
Regarding claim 13, TAKUSHIMA AKIRA further describes wherein the output control unit controls such that the notification information is not output to the terminal in a case where a situation in which the particular user is placed is a second situation that is predetermined (page 2, if comfort ,” warm or cool” the temperature control accordingly).
Regarding claim 15, TAKUSHIMA AKIRA further describes wherein each of the first user and the second user has a plurality of sensors, and a weight 
Regarding claim 16, TAKUSHIMA AKIRA further describes a comfort range corresponding to each of the plurality of sensors is associated with the particular user, and the comfort degree calculation unit calculates the first degree of comfort on a basis of a distance from the comfort range to a parameter according to sensor data and the weight corresponding to each of the plurality of sensors of the first user, and calculates the second degree of comfort on a basis of a distance from the comfort range to a parameter according to sensor data and the weight corresponding to each of the plurality (page 5, based on distance)
Regarding claim 17, TAKUSHIMA AKIRA further describes the output control unit updates a part or all of the weights corresponding to the plurality of respective sensors, in a case where a behavior result of the particular user satisfies a predetermined condition (page 6, control signal for cooling or heating).
Regarding claim 18, TAKUSHIMA AKIRA further describes the output control unit updates a weight corresponding to a parameter that has changed in a direction in which a degree of comfort increases in correspondence to a change from the first degree of comfort to the second degree of comfort, in a case control signal for cooling or heating).

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
April 21, 2021
.

 




.